UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7237


PATRICK SHAWN COLLINS,

                Petitioner - Appellant,

          v.

MARVIN PLUMLEY, Warden, Huttonsville Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:14-cv-05473)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Shawn Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick   Shawn     Collins      appeals    the     district   court’s

order accepting the recommendation of the magistrate judge and

denying his petition for writ of mandamus.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                Collins v. Plumley,

No. 2:14-cv-05473 (S.D.W. Va. Aug. 6, 2014).                   We dispense with

oral   argument   because      the    facts   and     legal    contentions     are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2